                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    DAVID ROCKWELL, et al.,

                         Plaintiffs,

                   v.

    UNITED STATES DEPARTMENT OF                 Case No. 4:18-cv-00001-SLG
    DEFENSE, et al.,

                         Defendants.


                                  ORDER OF DISMISSAL

         Before the Court at Docket 54 is Defendant United States’ Motion to Dismiss. At

Docket 56 is Defendants Lendlease (US) Public Partnerships, LLC and North Haven

Communities, LLC’s (“NHC”) Motion to Dismiss. Plaintiffs did not file responses to either

motion by the dates responses would have been due.

         The Rockwells filed an amended complaint at Docket 49. The amended complaint

asserts two claims for relief: violation of the Fair Housing Act, 42 U.S.C. §3601 et seq.,

and a breach of contract/third-party beneficiary claim. In its prior order, the Court held

that Plaintiffs had stated a plausible claim for relief as to Defendant NHC under the Fair

Housing Act. 1 The Court granted NHC’s motion to dismiss the breach of contract—third

party beneficiary claim, but granted leave to amend as to that claim. 2

         The United States seeks dismiss of the Rockwells’ claims against it for lack of

subject matter jurisdiction and failure to state a claim for which relief can be granted. The


1
    Docket 41 at 13.
2
    Docket 41 at 19.
United States maintains that the FHA claim against the federal government must be

dismissed with prejudice because the United States has not waived sovereign immunity

under the act. The government is correct that the Fair Housing Act does not contain a

waiver of sovereign immunity. Therefore, the Rockwells’ claims against the United States

for violations of the Fair Housing Act are barred by the federal government’s sovereign

immunity and must be dismissed. 3

         As to the breach of contract claim against the United States, that too must be

dismissed for the reasons set forth by the government in its motion. First, the Rockwells

have not shown that they are the intended third party beneficiaries of contractual terms

between the government and a third party. Second, even if a contract claim could

proceed against the United States, the proper court with subject matter jurisdiction to hear

such a claim over $10,000 would be the Court of Federal Claims. Nor does the amended

complaint contain sufficient, non-conclusory allegations that would permit the Court to

determine that the federal government could be liable for the Rockwells’ alleged injuries

under a breach of contract theory. For the foregoing reasons, the United States’ Motion

to Dismiss at Docket 54 will be granted.

         Lendlease and NHC also separately seek dismissal of the claims against them.

As to Lendlease, the amended complaint raises no allegations of discriminatory conduct

by Lendlease, such that dismissal of that defendant is warranted on that basis alone. As

to the Fair Housing Act claim against NHC, the Court finds that the claim was filed outside

the deadline under the applicable statute of limitations and will be dismissed on that basis.




3
    See Karbusheva v. Redwood Apartments, 2014 WL 6855848 (D. Idaho Dec. 3, 2014).

Case No. 4:18-cv-00001-SLG, Rockwell, et al., v. U.S. Dep’t of Defense, et al.
Order of Dismissal
Page 2 of 3
Dismissal would also appear warranted based on derivative immunity, as discussed by

these defendants in their motion to dismiss. As to the breach of contract claim against

NHC, the amended complaint does not correct the deficiencies that the Court identified

in its original dismissal order. The Rockwells have not alleged facts that would plausibly

establish that they were intended third party beneficiaries of a contract between the

United States and NHC and/or Lendlease.

        For the foregoing reasons, the motions to dismiss at Docket 54 and 56 are each

GRANTED.         Because the Rockwells were accorded one opportunity to amend the

deficiencies in their complaint, and because it appears that it would be futile to permit

another amended complaint, this dismissal will be with prejudice and without leave to

amend. 4 The Clerk of Court is directed to enter a final judgment accordingly.

        DATED this 10th day of December, 2018 at Anchorage, Alaska.

                                                             /s/ Sharon L. Gleason
                                                             UNITED STATES DISTRICT JUDGE




4
 A “district court’s ‘decision to dismiss [an] amended complaint with prejudice [may be]
appropriate in light of [plaintiffs’] repeated failure to cure the deficiencies in [their] pleadings.’”
Destfino v. Reiswig, 630 F.3d 952, 959 (9th Cir. 2011) (emphasis in original) (quoting
Neubronner v. Milken, 6 F.3d 666, 672 (9th Cir. 1993)).




Case No. 4:18-cv-00001-SLG, Rockwell, et al., v. U.S. Dep’t of Defense, et al.
Order of Dismissal
Page 3 of 3
